UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-5310


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JUSTIN MATTHEW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00016-RJC-CH-1)


Submitted:   October 14, 2011               Decided:   October 20, 2011


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela G. Parrott, Acting Executive Director, Matthew R. Segal,
Allison Wexler, Assistant Federal Defenders, Asheville, North
Carolina, Elizabeth A. Blackwood, Assistant Federal Defender,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Laura L. Ferris, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Justin Matthew pled guilty without a plea agreement to

one count of possession with intent to distribute marijuana, in

violation of 21 U.S.C.A. § 841 (West 1999 & Supp. 2011), and one

count of knowingly using and carrying a firearm during and in

relation     to    a    drug    trafficking       crime,     in    violation      of    18

U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2011), and was sentenced

to    seventy     months   in    prison.       He   appeals       from    the   district

court’s judgment, challenging only the district court’s decision

to    enhance     his   base     offense    level     four    levels          under    U.S.

Sentencing        Guidelines     Manual    (“USSG”)        § 3B1.5(2)(B)          (2006),

based on the fact that he was wearing a bulletproof vest at the

time    he   committed     a    drug   trafficking     crime.            We   affirm   the

district court’s judgment.

             We     review      the    district     court’s        factual      findings

underlying its Guidelines range calculation for clear error, and

its legal interpretation of the Guidelines de novo.                           See United

States v. Farrior, 535 F.3d 210, 223 (4th Cir. 2008).                                 Under

USSG § 3B1.5, an enhancement for body armor should be applied

if:    (1) the defendant was convicted of a drug trafficking crime

or a crime of violence; and (2) the offense involved the use of

body armor, or (3) the defendant used body armor during the

commission of the offense, in preparation for the offense, or in

an attempt to avoid apprehension for the offense.                               See USSG

                                           2
§ 3B1.5 (2006).        If the offense involved the use of body armor,

a two-level enhancement applies, USSG § 3B1.5(2)(A), and if the

defendant    used      body     armor   during      the    commission      of,   in

preparation for, or in an attempt to avoid apprehension for the

offense, a four-level enhancement applies.                  USSG § 3B1.5(2)(B).

We   have   reviewed      the    record       and   considered     the    parties’

arguments and discern no error in the district court’s decision

to apply the four-level enhancement under USSG § 3B1.5(2)(B).

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument      because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3